Island Fed. Credit Union v I&D Hacking Corp. (2021 NY Slip Op 02986)





Island Fed. Credit Union v I&D Hacking Corp.


2021 NY Slip Op 02986


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Gische, J.P., Kapnick, Oing, Singh, JJ. 


Index No. 654138/19 Appeal No. 13817 Case No. 2020-03373 

[*1]Island Federal Credit Union etc., Plaintiff-Respondent,
vI&D Hacking Corp. et al. Defendants-Appellants.


Law Office of Robert Bondar, Brooklyn (Robert Bondar of counsel), for appellants.
Windels Marx Lane & Mittendorf, LLP, New York (Christopher Mehno of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered January 22, 2020, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion for summary judgment as to liability, unanimously affirmed, without costs.
Plaintiff established its standing to commence this foreclosure action by submitting evidence that it succeeded to the original lender's interests through a merger prior to the commencement of this action, including documentary evidence and an affidavit by plaintiff's Vice President of Commercial Lending based on his personal knowledge and his review of books and records (see Aurora Loan Servs., LLC v Taylor, 25 NY3d 355 [2015]; JP Morgan Chase Bank, N.A. v Shapiro, 104 AD3d 411 [1st Dept 2013]).
Defendants argue that plaintiff's motion for summary judgment should have been denied as premature pursuant to CPLR 3212(f). However, "[t]he mere hope that additional discovery may lead to sufficient evidence to defeat a summary judgment motion is insufficient to deny such a motion" (Singh v New York City Hous. Auth., 177 AD3d 475, 476 [1st Dept 2019]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021